Exhibit 15 November 1, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Commissioners: We are aware that our report dated November 1, 2007 on our review of interim financial information of UniSource Energy Corporation (the "Company") for the three monthperiodsendedSeptember 30, 2007 and 2006 and included in the Company's quarterly report on Form 10-Q for the quarter ended September 30, 2007 is incorporated by reference in the Company’s Registration Statements on Form S-8 (Nos.333-43765, 333-43767, 333-43769, 333-53309, 333-53333, 333-53337, 333-99317, and 333-140353) and on Form S-3 (Nos. 333-31043, 333-93769, 333-103392, and 333-126141). Very truly yours, /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP
